Case 4:21-cv-00033-ALM Document 19-1 Filed 04/15/21 Page 1 of 8 PageID #: 611



                   UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         SHERMAN DIVISION

    Timothy Jackson,

                           Plaintiff,

    v.

    Laura Wright, Milton B. Lee, Melisa
    Denis, Mary Denny, Daniel Feehan, A.K.
    Mago, Carlos Munguia, and G. Brint
    Ryan, each in their official capacities as
    members of the Board of Regents for the
                                                   Case No. 4:21-cv-00033-ALM
    University of North Texas System; Rachel
    Gain; Ellen Bakulina; Andrew Chung;
    Diego Cubero; Steven Friedson;
    Rebecca Dowd Geoffroy-Schwinden;
    Benjamin Graf; Frank Heidlberger;
    Bernardo Illari; Justin Lavacek; Peter
    Mondelli; Margaret Notley; April L.
    Prince; Cathy Ragland; Gillian
    Robertson; Hendrik Schulze; Vivek
    Virani; and Brian F. Wright,
    Defendants.



               PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION

          Plaintiff serves this First Set of Requests for Production in accordance with

   Fed. R. Civ. P. 34 and the Court's Order Governing Proceedings dated April 1, 2021.

   Dk#14. These Requests are not considered served until the parties' Rule 26(f) con-

   ference has occurred in compliance with that Order, and Defendants' response is

   therefore required within 30 days of the parties' Rule 26(f) conference and in com-

   pliance with Fed. R. Civ. P. 34(2)(A).




                                            1
                                                                                 A
Case 4:21-cv-00033-ALM Document 19-1 Filed 04/15/21 Page 2 of 8 PageID #: 612




     I.   INSTRUCTIONS

          1.      Pursuant to Fed. R. Civ. P. 26(e), these requests are continuing in na-

   ture, and you are required to supplement your responses to correct any incomplete

   or incorrect answer based on information you may become aware of after the time of

   your initial response up to an including the time of trial.

          2.      Produce all documents, information, and things in reasonably usable

   form as provided in Fed. R. Civ. P. 34(a)(1)(A), including writings, drawings, graphs,

   charts, photographs, sound recordings, images, and other data or data compilations—

   stored in any medium from which information can be obtained either directly or, if

   necessary, after translation by Syracuse into a reasonably usable form.

          3.      In answering or objecting to interrogatories, requests for admission, or

   requests to produce or inspect, first state verbatim the propounded interrogatory or

   request and immediately thereafter the answer or objection as provided in Northern

   District Local Rue 26.1.

          4.      Respond to these requests based on information and documents in

   your possession, custody, or control, including but not limited to documents and in-

   formation in the possession, custody, or control of your agents, affiliates, subsidiaries,

   or subcontractors, its present or former attorneys, accountants, directors, officers,

   partners, trustees, employees, other representatives, and independent contractors

   over which or whom Syracuse has or had control, and any other persons acting on

   Syracuse’s behalf.

          5.      Should you object to the production of information, documents, or tan-

   gible things in response to these requests, expressly state the basis of your objection


                                               2
Case 4:21-cv-00033-ALM Document 19-1 Filed 04/15/21 Page 3 of 8 PageID #: 613




   to each request to production and produce so much of the information, documents,

   or tangible things to which your objection does not apply, redacting those portions

   which you claim are objectionable, and producing a privilege log that identifies:

               a. type of documents, communication, or tangible thing not pro-
                  duced or disclosed;

               b. the privilege asserted;

               c. the general subject matter of the document, communication,
                  or thing

               d. its date; and

               e. its author(s);

               f. its recipient(s); and

               g. where not apparent, the relationship of the author, address-
                  ees, and recipients to each other, including but not limited to
                  their titles and positions of employment with Defendants.

          6.     If you claim work-product privilege, identify the litigation for which the

   alleged work product was prepared.

          7.     If any document to be produced has been lost, discarded, transferred to

   another person or entity, destroyed, or otherwise disposed of, please set forth in writ-

   ing:

               a. the date, name and subject matter of the document;

               b. the name, employment and title of each person who pre-
                  pared, received, reviewed, or had custody, possession, or
                  control of the document;

               c. all persons with knowledge of the contents or any portion of
                  the contents of the document;

               d. the previous location of the document;

               e. the date of disposal or transfer of the document;


                                              3
Case 4:21-cv-00033-ALM Document 19-1 Filed 04/15/21 Page 4 of 8 PageID #: 614




                f. the reason for disposal or transfer of the document; and, if
                   applicable,

                g. the manner of disposal of the document; or, if applicable,

                h. the names and addresses of the transferees of the document.

          8.      For the convenience of the parties and to reduce production costs,

   please produce all Documents which exist only in hardcopy, i.e., not in electronic for-

   mat, in an electronic format such as a *.PDF format or equivalent.

          9.      Generalized reference to categories of documents is the equivalent of

   no response at all. In response to each request, please specifically reference which

   Bates numbered pages are responsive to that request. Indicate expressly if no docu-

   ments are responsive and indicate expressly if you are not responding to a request or

   any portion therein.

          10.     Unless otherwise stated, the time period relevant for these Requests is

   June 1, 2022 present.

    II.   DEFINITIONS

          1.      Plaintiff means Timothy Jackson, Plaintiff in the above-caption case.

          2.      Defamation Defendants means Rachel Gain Ellen Bakulina; Andrew

   Chung; Diego Cubero; Steven Friedson; Rebecca Dowd Geoffroy-Schwinden; Benja-

   min Graf; Frank Heidlberger; Bernardo Illari; Justin Lavacek; Peter Mondelli; Marga-

   ret Notley; April L. Prince; Cathy Ragland; Gillian Robertson; Hendrik Schulze; Vivek

   Virani; and Brian F. Wright as named in the above-caption case.

          3.      Regents Defendants means Laura Wright, Milton B. Lee, Melisa Denis,

   Mary Denny, Daniel Feehan, A.K. Mago, Carlos Munguia, and G. Brint Ryan, each in



                                              4
Case 4:21-cv-00033-ALM Document 19-1 Filed 04/15/21 Page 5 of 8 PageID #: 615




   their official capacities as members of the Board of Regents for the University of North

   Texas System.

          4.       UNT means the University of North Texas System, including its agents,

   individual campuses, affiliates, subsidiaries, or subcontractors, its present or former

   attorneys, accountants, directors, officers, partners, trustees, employees, students,

   representatives, and independent contractors over which or whom UNT has or had

   control, and any other persons acting on UNT's behalf, including the other named De-

   fendant in the above-caption case.

          5.       You means any Defendants in the above-captioned case or UNT, which-

   ever brings into the scope of a given Request documents that would otherwise be

   outside the scope of a request if otherwise construed.

          6.       "Ad Hoc Panel" shall mean the committee convened outside the normal

   procedures and policies of UNT to investigate Timothy Jackson and the Journal and

   which issued the report dated November 25, 2020, which UNT published to its web-

   site, identified as Exhibit D, Dk#1-5.

          7.       Journal means the Journal of Schenkerian Studies.

          8.       Center means the Center for Schenkerian Studies.

   III.   REQUESTS

          1.       All documents concerning the “Ad Hoc Panel,” including but not limited

   to transcripts or recordings of interviews or other correspondence with witnesses or

   administrators concerning the alleged work of the "Ad Hoc Panel."




                                              5
Case 4:21-cv-00033-ALM Document 19-1 Filed 04/15/21 Page 6 of 8 PageID #: 616




           2.    All articles or other academic scholarship published by any member of

   the "Ad Hoc Panel," as either author, co-author, or as editor of any Journal that was

   published without being subjected to peer review.

           3.    All documents of the University of North Texas Press or UNT indicating

   that academic publications, including any academic journal, must adhere to policies,

   rules, procedures, or guidelines set forth in A Short Guide to Ethical Editing for New

   Editors of the Council for Publication Ethics or any other policies or publications of

   the Council for Publication Ethics.

           4.    All documents of Provost Jennifer Cowley concerning the "Ad Hoc

   Panel," Timothy Jackson, the Journal, or Center.

           5.    All documents concerning correspondence with any member or officer

   of the Society for Music Theory.

           6.    All documents concerning communications with Philip Ewell.

           7.    All correspondence between Levi Walls and Benjamin Brand concern-

   ing Timothy Jackson from November 2019 to present, including but not limited to

   any alleged efforts at “whistleblowing” related to the Journal or Center, or related to

   allegedly racist actions or behaviors of Timothy Jackson.

           8.    Not limited to June 1, 2020 to present, all documents identifying or

   concerning any alleged actions or behaviors of Timothy Jackson that you identify as

   "racist."

           9.    All documents in the possession, custody, or control of each Defamation

   Defendant, including those disseminated through social media of any kind or private,

   non-UNT email, text message, direct message, or other communications platform,


                                             6
Case 4:21-cv-00033-ALM Document 19-1 Filed 04/15/21 Page 7 of 8 PageID #: 617




   concerning communications or statements made or received concerning Timothy

   Jackson, the Center, or the Journal.

          10.    All documents in the possession, custody, or control of Dean John Rich-

   mond, including those disseminated through social media of any kind or private, non-

   UNT email, text message, direct message, or other communications platform, con-

   cerning communications or statements made or received concerning Timothy Jack-

   son, the Center, or the Journal.

          11.    All documents in the possession, custody, or control of Chair Benjamin

   Brand, including those disseminated through social media of any kind or private, non-

   UNT email, text message, direct message, or other communications platform, con-

   cerning communications or statements made or received concerning Timothy Jack-

   son, the Center, or the Journal.

          12.    All drafts or versions of petitions or open letters as referred to by Frank

   Heidlberger, as set forth in Exhibit 1, Dk#7-2, whether or not submitted to any ad-

   ministrative official or faculty member of UNT or otherwise published, including a list

   of all signatories to any such document.

          13.    All drafts or versions of petitions or open letters as referred to by Peter

   Kohanski, as set forth in Exhibit 2, Dk#7-3, whether or not submitted to any admin-

   istrative official or faculty member of UNT or otherwise published, including a list of

   all signatories to any such document.




                                              7
Case 4:21-cv-00033-ALM Document 19-1 Filed 04/15/21 Page 8 of 8 PageID #: 618




   Date: April 6, 2021                                 Respectfully submitted,

                                                       /s/Michael Thad Allen
                                                       Michael Thad Allen
                                                       D. Conn. Bar No. CT29813
                                                       admitted pro hac vice
                                                       Lead Attorney
                                                       ALLEN HARRIS PLLC
                                                       PO Box 404
                                                       Quaker Hill, CT 06375
                                                       (860) 772-4738 (phone)
                                                       (860) 469-2783 (fax)
                                                       mallen@allenharrislaw.com

                                                       Jonathan F. Mitchell
                                                       Texas Bar No. 24075463
                                                       MITCHELL LAW PLLC
                                                       111 Congress Avenue, Suite 400
                                                       Austin, Texas 78701
                                                       (512) 686-3940 (phone)
                                                       (512) 686-3941 (fax)
                                                       jonathan@mitchell.law

                                                       Counsel for Plaintiff



                               CERTIFICATE OF SERVICE

   I hereby certify that on the date specified in the caption of this document, I served
   on all parties of record via electronic means.

                                                 /s/Michael Thad Allen
                                                 Michael Thad Allen




                                             8
